DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 09 April 2021 has been entered in full.  Claims 1, 7, 12, 14, 26, 28, 41, 46, 54, 61, 64, 67, 69, and 70 are amended.  Claims 4-6, 8, 10, 11, 13, 15-20, 22, 27, 29-40, 42-45, 47-53, 55-58, 60, 62, 63, 65, 66, and 68 are cancelled.  Claim 71 is added.
	Claims 54, 59, 61, 64, 67, and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10 August 2020.
Claims 1-3, 7, 9, 12, 14, 21, 23-26, 28, 41, 46, 70, and 71 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the EPO on 26 August 2016. It is noted, however, that applicant has not filed a certified copy of the EPO/PCT16/070264 application as required by 37 CFR 1.55. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (EPO/PCT16/000472).

Withdrawn Objections and/or Rejections
1.	The objections to the specification as set forth at page 3 of the previous Office Action of 10 November 2020 are withdrawn in view of the amended specification (09 April 2021).
2.	The objections to claims 1 and 26 as set forth at page 3 of the previous Office Action of 10 November 2020 are withdrawn in view of the amended claims (09 April 2021).
3.	The rejection of claims 1-3, 9, 12, 14, 21, 23-26, 41, 46, and 70 under 35 U.S.C. 103 as being unpatentable over Ohlfest et al. (US 2013/0331546), Brooks et al. (Biochim Biophys Acta 1805: 25-34, 2010) Tacken et al. (J Immunol 180: 7687-7696, 2008), and Zamarin et al. (Pharmacol Therapeutics 150: 7687-7696, 2010) as set forth at pages 4-10 of the previous Office Action of 10 November 2020 is withdrawn in view of Applicant’s persuasive arguments regarding unexpected results at pages 18-19 of the Response of 09 April 2021.  Specifically, Applicant successfully argues that the instant specification teaches the TLR4 peptide agonist-CPP-tumor antigen construct (“EDA Z13 Mad5”) significantly reduces mean tumor volume and enhances survival as compared to TLR4 agonist-antigen (without CPP; “EDA Mad5”), TLR4 agonist + antigen, and control (Figures 18, 20).


4.	The rejection of claims 7 and 28 under 35 U.S.C. 103 as being unpatentable over Ohlfest et al. (US 2013/0331546), Brooks et al. (Biochim Biophys Acta 1805: 25-34, 2010) Tacken et al. (J Immunol 180: 7687-7696, 2008), and Zamarin et al. (Pharmacol Therapeutics 150: 23-32, 2015) as applied to claims 1-3, 9, 12, 14, 21, 23-26, 41, 46, and 70 and further in view of Derouazi et al. (US 2012/0231030) as set forth at pages 10-11 in the previous Office Action of 10 November 2020 is withdrawn in view of Applicant’s persuasive arguments above (09 April 2021).  
16/331,398 in view of Zamarin et al. (Pharmacol Therapeutics 150: 23-32, 2015) as set forth at pages 24-27 of the previous Office Action of 10 November 2020 is withdrawn in view of the express abandonment of the ‘398 application.  Please see new rejection below based upon Continuation application 17/104,786 (filed 25 November 2020).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


6.	Claims 1-3, 7, 9, 12, 14, 21, 23-26, 28, 41, 46, 70, and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 12, 15, 19, 28, 29, and 46-50 of copending Application No. 15/557,647 in view of Zamarin et al. (Pharmacol Therapeutics 150: 23-32, 2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR2 or TLR4 peptide agonist, wherein components (a)-(c) are covalently linked.  The basis for this provisional rejection is set forth at pages 12-15 of the previous Office Action of 10 November 2020.
	

7.	Claims 1-3, 7, 9, 12, 14, 21, 23-26, 28, 41, 46, 70, and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 12, 14, 16, 17, 29, 31, 35, 43, 44, 47, 59-64, 66 of copending Application No. 15/557,649 in view of Zamarin et al. (Pharmacol Therapeutics 150: 23-32, 2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic 
	

8.	Claims 1-3, 7, 9, 12, 14, 21, 23-26, 28, 41, 46, 70, and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 12, 14, 16, 17, 50, 52, 56, 64, 65, 68, 80, 81, 83-85 of copending Application No. 15/557,651 in view of Zamarin et al. (Pharmacol Therapeutics 150: 23-32, 2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR2 or TLR4 peptide agonist, wherein components (a)-(c) are covalently linked.  The basis for this provisional rejection is set forth at pages 18-21 of the previous Office Action of 10 November 2020.


9.	Claims 1-3, 7, 9, 12, 14, 21, 23-26, 28, 41, 46, 70, and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 10, 12, 16, 18, 21, 31, 38, 39, 41-45 of copending Application No. 15/557,653 in view of Zamarin et al. (Pharmacol Therapeutics 150: 23-32, 2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR peptide agonist, wherein components (a)-(c) are covalently linked.  The basis for 


(i)	At page 20, Applicant requests the Examiner hold these rejections in abeyance pending resolution of other matters.
	The double patenting rejections discussed above are maintained and are the only remaining issues.  Applicant is reminded that the instant application has a later effective U.S. filing date than co-pending applications 15/557,647; 15/557,649; 15/557,651; and 15/557,653.  Regarding this situation, MPEP §804(I)(B)(1)(b)(iii) indicates that:
“If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 365(c) with respect to conflicting claims) that is later than the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection.  Provisional nonstatutory double patenting rejections are subject to the requirements of 37 CFR 1.111(b). In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. Alternatively, a reply that includes the filing of a compliant terminal disclaimer in the later-filed application under 37 CFR 1.321 will overcome a nonstatutory double patenting rejection and is a sufficient reply pursuant to 37 CFR 1.111(b). After the filing of a compliant terminal disclaimer in a pending application, the nonstatutory double patenting rejection will be withdrawn in that application.”


New Double Patenting Rejection
10.	Claims 1-3, 7, 9, 12, 14, 21, 23-26, 28, 41, 46, 70, and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 29, 30, 53,  of copending Application No. 17/104,786 (filed 25 November 2020) in view of Zamarin et al. (Pharmacol Therapeutics 150: 23-32, 2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR peptide agonist, wherein components (a)-(c) are covalently linked.
Claim 1 of the instant application is directed to a combination of (i) an immune checkpoint modulator and (ii) a complex comprising (a) a cell penetrating peptide; (b) at least one antigen or antigenic epitope; and (c) at least one TLR peptide agonist, wherein the TLR peptide agonist is a TLR2 or TLR4 peptide agonist, wherein components (a)-(c) are covalently linked.  Claim 2 recites that the complex is a recombinant polypeptide or protein.  Claim 3 recites that the cell penetrating peptide has a length of the amino acid sequence of said peptide of 5 to 50 amino acids in total and/or has an amino acid sequence comprising a fragment of the minimal domain of ZEBRA (or variants thereof).  Claim 7 recites that the cell penetrating peptide has an amino acid sequence comprising or consisting of an amino acid sequence according to SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 11 (or sequence variants thereof).  
Meanwhile, claim 1 of the ‘786 application, for instance, is directed to a method for treating colorectal cancer in a subject in need thereof comprising administering to the subject a complex comprising: (a) a cell penetrating peptide; (b) at least three antigenic epitopes; and (c) at least one TLR peptide agonist, wherein the components (a)-(c) are covalently linked, wherein the at least three antigenic epitopes comprise (i) one or more epitopes of survivin or (a) functional sequence variant(s) thereof, (ii) one or more epitopes of CEA or (a) functional sequence 
Therefore, the method and product claims of the ‘786 application are directed to the same complex as recited in the product claims of the instant application.  Additionally, the claims of the ‘786 application (which recite three specific antigenic epitopes and respective sequences (survivin, CEA, ASCL2)) are species claims that anticipate the broad product claims of the instant application.  However, the claims of the ‘786 application (other than claim 122) do not recite that the complex is administered in combination with an immune checkpoint modulator.
st full paragraph).  Zamarin et al. further state that studies suggest the combination of immune checkpoint blocking antibodies with agonists of T cell co-stimulatory receptors may act in a synergistic manner (page 29, column 1, 1st full paragraph). For example, Zamarin et al. disclose the combination of antibodies targeting PD-1 and/or CTLA-4 with agonistic antibodies targeting members of the TNFR superfamily such as CD137, CD134 (OX40), and CD357 (GITR) (page 29, 1st full paragraph).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method for treating colorectal cancer comprising administering a complex comprising a cell penetrating peptide, at least one antigen or antigen epitope, and at least one TLR2 or TLR4 peptide agonist of the ‘786 claims by further combining the complex with an immune checkpoint modulator, as taught by Zamarin et al. The person of ordinary skill in the art would have been motivated to make that modification to enhance therapeutic efficacy of the composition in a subject suffering from cancer (see Zamarin et al). .
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
06 July 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647